
	

114 HR 983 IH: SAFE HAUL Act of 2015
U.S. House of Representatives
2015-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 983
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2015
			Mr. Cartwright (for himself, Mr. Fattah, and Mr. Brady of Pennsylvania) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 49, United States Code, with respect to minimum levels of financial responsibility
			 for the transportation of property, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Safe And Fair Environment on Highways Achieved through Underwriting Levels Act of 2015 or the SAFE HAUL Act of 2015. 2.Minimum financial responsibility for transporting property (a)In generalSection 31139(b)(2) of title 49, United States Code, is amended by striking $750,000. and inserting $4,532,550 and the Secretary, in consultation with the Bureau of Labor Statistics, shall adjust such amount annually for inflation relating to medical care..
 (b)Effective dateThe amendment made by this section shall take effect on the date that is 180 days after the date of enactment of this Act.
			
